Case 2:20-cv-02393-MKB-AKT Document 1 Filed 05/29/20 Page 1 of 54 PageID #: 1



   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   –––––––––––––––––––––––––––––––––––––––––                    x
   SCOTT MILLER, individually on                                :
   behalf of himself and all others similarly                   :
   situated,                                                    :   Case No.
                                                                :
                   Plaintiff,                                   :
   v.                                                           :
                                                                :
                                                                :   CLASS ACTION COMPLAINT
   JEAN PIERRE, INC.,                                           :
                                                                :     JURY TRIAL DEMANDED
                   Defendant.                                   :
                                                                :
                                                                :
   –––––––––––––––––––––––––––––––––––––––––                    x

        Plaintiff, Scott Miller (hereinafter “Plaintiff”), individually and on behalf of all others

similarly situated, by his attorneys, alleges the following upon information and belief, except for

those allegations pertaining to Plaintiff, which are based on personal knowledge.

                                  NATURE OF THE ACTION

        1.      This action seeks to remedy the deceptive and misleading business practices of Jean

Pierre, Inc. (hereinafter “Defendant”) with respect to the marketing and sales of Defendant’s Blum

Naturals and Baby Blum Naturals product lines throughout the State of New York and throughout

the country. The Blum Naturals and Baby Blum Naturals product lines include the following

products (hereinafter the “Products”):

             ● Blum Naturals Hand Cream with Jojoba Oil;

             ● Blum Naturals Daily Cleansing & Make Up Remover Towelettes Daily

                Combination/Oily;

             ● Blum Naturals Daily Cleansing & Make Up Remover Towelettes Daily

                Dry/Sensitive Skin;
                                                 1
Case 2:20-cv-02393-MKB-AKT Document 1 Filed 05/29/20 Page 2 of 54 PageID #: 2



         ● Blum Naturals Daily Cleansing & Make Up Remover Towelettes Daily

            Exfoliating;

         ● Blum Naturals Daily Cleansing & Make Up Remover Towelettes Daily Pro Age;

         ● Blum Naturals Daily Cleansing & Make Up Remover Towelettes Daily Normal

            Skin;

         ● Blum Naturals Daily Eye Cleansing Pads;

         ● Blum Naturals Daily Eye Make Up Remover;

         ● Blum Naturals Daily Facial Cleanser, Lavender;

         ● Blum Naturals Exfoliating Cleanser with Apricot Seeds;

         ● Baby Blum Naturals Soothing Lotion Baby Wipes;

         ● Baby Blum Naturals Sensitive Baby Wipes;

         ● Blum Naturals Moisturizing Day Cream;

         ● Blum Naturals Nourishing Night Cream;

         ● Blum Naturals Eye & Neck Cream;

         ● Blum Naturals Lifting Eye Serum;

         ● Blum Naturals Face Serum;

         ● Blum Naturals All Purpose Cleansing Wipes – Fragrance Free;

         ● Blum Naturals All Purpose Cleansing Wipes – Citrus Scent;

         ● Blum Naturals All Purpose Cleansing Wipes – Fresh Scent;

         ● Blum Naturals Exfoliating Peeling Mask with Red Algae;

         ● Blum Naturals Feminine Cleansing & Intimate Wipes – Fragrance Free;

         ● Blum Naturals Feminine Cleansing & Intimate Wipes – Light Fresh Scent.



                                           2
Case 2:20-cv-02393-MKB-AKT Document 1 Filed 05/29/20 Page 3 of 54 PageID #: 3



       2.      Defendant manufactures, sells, and distributes the Products using a marketing and

advertising campaign centered around claims that appeal to health-conscious consumers, i.e. that

its Products are “Natural.” However, Defendant’s advertising and marketing campaign is false,

deceptive, and misleading because the Products contain synthetic ingredients.

       3.      Plaintiff and those similarly situated (“Class Members”) relied on Defendant’s

misrepresentations that the Products are “Natural” when purchasing the Products. Plaintiff and

Class Members paid a premium for the Products based upon their “Natural” representation. Given

that Plaintiff and Class Members paid a premium for the Products based on Defendant’s

misrepresentations that they are “Natural,” Plaintiff and Class Members suffered an injury in the

amount of the premium paid.

       4.      Defendant’s conduct violated and continues to violate, inter alia, New York

General Business Law §§ 349 and 350, the consumer protection statutes of all 50 states, and the

Magnuson-Moss Warranty Act. Defendant breached and continues to breach its express

warranty regarding the Products. Defendant has been and continues to be unjustly enriched.

Accordingly, Plaintiff brings this action against Defendant on behalf of himself and Class

Members who purchased the Products during the applicable statute of limitations period (the

“Class Period”).

                                 FACTUAL BACKGROUND

       5.      Consumers have become increasingly concerned about the effects of synthetic and

chemical ingredients in food, cleaning products, bath and beauty products and everyday household

products. Companies such as Defendant have capitalized on consumers’ desire for purportedly

“natural” products. Indeed, consumers are willing to pay, and have paid, a premium for products



                                                3
Case 2:20-cv-02393-MKB-AKT Document 1 Filed 05/29/20 Page 4 of 54 PageID #: 4



branded “natural” over products that contain synthetic ingredients. In 2015, sales of natural

products grew 9.5% to $180 billion.1 Consumers, including Plaintiff and

Class Members, value natural products for important reasons, including the belief that they are

safer and healthier than alternative products that are not represented as natural.

       6.      Despite the Products containing a number of synthetic ingredients, Defendant

markets the Products as being “Natural.” The Products’ labeling is depicted below:




1
  Natural Products Industry Sales up 9.5% to $180bn Says NBJ, FOOD NAVIGATOR,
http://www.foodnavigator-usa.com/Markets/EXPO-WEST-trendspotting-organics-natural-
claims/(page)/6; see also Shoshanna Delventhal, Study Shows Surge in Demand for “Natural”
Products, INVESTOPEDIA (February 22, 2017),
http://www.investopedia.com/articles/investing/022217/study-shows-surge-demand-natural-
products.asp (Study by Kline Research indicated that in 2016, the personal care market reached
9% growth in the U.S. and 8% in the U.K. The trend-driven natural and organic personal care
industry is on track to be worth $25.1 million by 2025); Natural living: The next frontier for
growth? [NEXT Forecast 2017], NEW HOPE NTWORK (December 20, 2016),
http://www.newhope.com/beauty-and-lifestyle/natural-living-next-frontier-growth-next-forecast-
2017.



                                                  4
Case 2:20-cv-02393-MKB-AKT Document 1 Filed 05/29/20 Page 5 of 54 PageID #: 5



                   Blum Naturals Hand Cream with Jojoba Oil




                             Synthetic Ingredients:

                                 Cetyl Alcohol
                               Cetearyl Alcohol
                             Glyceryl Stearate SE
                          Caprylic/Capric Triglyceride
                                    Glycerin
                                  Propanediol
                         Tocopheryl Acetate (Vitamin E)
                               Sodium Benzoate
                              Potassium Sorbate
                                Benzyl Alcohol
                                 Benzoic Acid
                               Benzyl Benzoate
                                     Citral
                                   Citronellol
                                    Farnesol
                                    Geraniol
                                   Limonene
                                    Linalool




                                       5
Case 2:20-cv-02393-MKB-AKT Document 1 Filed 05/29/20 Page 6 of 54 PageID #: 6



 Blum Naturals Daily Cleansing & Make Up Remover Towelettes Daily Combination/Oily




                               Synthetic Ingredients:

                                 Decyl Glucoside
                                 Sodium Benzoate
                                     Glycerin




                                         6
Case 2:20-cv-02393-MKB-AKT Document 1 Filed 05/29/20 Page 7 of 54 PageID #: 7



Blum Naturals Daily Cleansing & Make Up Remover Towelettes Daily Dry/Sensitive Skin




                               Synthetic Ingredients:

                                 Decyl Glucoside
                                 Sodium Benzoate
                                     Glycerin




                                         7
Case 2:20-cv-02393-MKB-AKT Document 1 Filed 05/29/20 Page 8 of 54 PageID #: 8



    Blum Naturals Daily Cleansing & Make Up Remover Towelettes Daily Exfoliating




                               Synthetic Ingredients:

                                  Decyl Glucoside
                                  Sodium Benzoate
                                      Glycerin




                                         8
Case 2:20-cv-02393-MKB-AKT Document 1 Filed 05/29/20 Page 9 of 54 PageID #: 9



     Blum Naturals Daily Cleansing & Make Up Remover Towelettes Daily Pro Age




                               Synthetic Ingredients:

                                 Decyl Glucoside
                           Tocopheryl Acetate (Vitamin E)
                                    Citric Acid
                                 Sodium Benzoate
                                     Glycerin




                                         9
Case 2:20-cv-02393-MKB-AKT Document 1 Filed 05/29/20 Page 10 of 54 PageID #: 10



    Blum Naturals Daily Cleansing & Make Up Remover Towelettes Daily Normal Skin




                               Synthetic Ingredients:

                                  Decyl Glucoside
                                  Sodium Benzoate
                                      Glycerin




                                        10
Case 2:20-cv-02393-MKB-AKT Document 1 Filed 05/29/20 Page 11 of 54 PageID #: 11



                      Blum Naturals Daily Eye Cleansing Pads




                              Synthetic Ingredients:

                                 Decyl Glucoside
                                 Sodium Benzoate
                                     Glycerin




                                       11
Case 2:20-cv-02393-MKB-AKT Document 1 Filed 05/29/20 Page 12 of 54 PageID #: 12



                    Blum Naturals Daily Eye Make Up Remover




                              Synthetic Ingredients:

                                Decyl Glucoside
                                Sodium Benzoate
                                    Glycerin




                                       12
Case 2:20-cv-02393-MKB-AKT Document 1 Filed 05/29/20 Page 13 of 54 PageID #: 13



                   Blum Naturals Daily Facial Cleanser, Lavender




                               Synthetic Ingredients:

                                     Glycerin
                                  Coco-Glucoside
                                  Glyceryl Oleate
                                   Xanthan Gum
                                    Citric Acid
                                  Benzyl Alcohol
                                     Linalool




                                        13
Case 2:20-cv-02393-MKB-AKT Document 1 Filed 05/29/20 Page 14 of 54 PageID #: 14



                Blum Naturals Exfoliating Cleanser with Apricot Seeds




                               Synthetic Ingredients:

                                      Glycerin
                                   Coco-Glucoside
                                   Glyceryl Oleate
                                    Xanthan Gum
                                     Citric Acid
                                   Benzyl Alcohol




                                         14
Case 2:20-cv-02393-MKB-AKT Document 1 Filed 05/29/20 Page 15 of 54 PageID #: 15



                  Baby Blum Naturals Soothing Lotion Baby Wipes




                              Synthetic Ingredients:

                                 Decyl Glucoside
                            Capric/Caprylic Triglyceride
                                     Glycerin
                                Tocopheryl Acetate
                                   Xanthan Gum
                                 Sodium Benzoate




                                        15
Case 2:20-cv-02393-MKB-AKT Document 1 Filed 05/29/20 Page 16 of 54 PageID #: 16



                     Baby Blum Naturals Sensitive Baby Wipes




                              Synthetic Ingredients:

                                 Decyl Glucoside
                                     Glycerin
                                Tocopheryl Acetate
                                 Sodium Benzoate




                                       16
Case 2:20-cv-02393-MKB-AKT Document 1 Filed 05/29/20 Page 17 of 54 PageID #: 17



                      Blum Naturals Moisturizing Day Cream




                              Synthetic Ingredients:

                              Glyceryl Stearate SE
                                  Cetyl Alcohol
                           Caprylic/Capric Triglyceride
                                     Xylitol
                                   Propanediol
                                    Glycerin
                          Tocopheryl Acetate (Vitamin E)
                                 Benzyl Alcohol
                                  Benzoic Acid




                                       17
Case 2:20-cv-02393-MKB-AKT Document 1 Filed 05/29/20 Page 18 of 54 PageID #: 18



                      Blum Naturals Nourishing Night Cream




                              Synthetic Ingredients:

                              Glyceryl Stearate SE
                                  Cetyl Alcohol
                           Caprylic/Capric Triglyceride
                                Cetearyl Alcohol
                                   Propanediol
                                    Glycerin
                          Tocopheryl Acetate (Vitamin E)
                                 Benzyl Alcohol
                                  Benzoic Acid




                                       18
Case 2:20-cv-02393-MKB-AKT Document 1 Filed 05/29/20 Page 19 of 54 PageID #: 19



                        Blum Naturals Eye & Neck Cream




                              Synthetic Ingredients:

                              Glyceryl Stearate SE
                                  Cetyl Alcohol
                           Caprylic/Capric Triglyceride
                                Cetearyl Alcohol
                                   Propanediol
                                    Glycerin
                          Tocopheryl Acetate (Vitamin E)
                                 Benzyl Alcohol
                                  Benzoic Acid




                                       19
Case 2:20-cv-02393-MKB-AKT Document 1 Filed 05/29/20 Page 20 of 54 PageID #: 20



                         Blum Naturals Lifting Eye Serum




                              Synthetic Ingredients:

                                  Propanediol
                                    Glycerin
                                 Xantham Gum
                          Tocopheryl Acetate (Vitamin E)
                                Cetearyl Alcohol
                              Glyceryl Stearate SE
                                 Benzyl Alcohol
                                   Citric Acid
                                  Benzoic Acid
                                Benzyl Benzoate
                                      Citral
                                   Citronellol
                                     Farnesol
                                    Geraniol
                                   Limonene
                                     Linalool




                                       20
Case 2:20-cv-02393-MKB-AKT Document 1 Filed 05/29/20 Page 21 of 54 PageID #: 21



                            Blum Naturals Face Serum




                              Synthetic Ingredients:

                                  Propanediol
                                    Glycerin
                                 Xantham Gum
                          Tocopheryl Acetate (Vitamin E)
                                Cetearyl Alcohol
                              Glyceryl Stearate SE
                                 Benzyl Alcohol
                                   Citric Acid
                                  Benzoic Acid
                                Benzyl Benzoate
                                      Citral
                                   Citronellol
                                     Farnesol
                                    Geraniol
                                   Limonene
                                     Linalool




                                       21
Case 2:20-cv-02393-MKB-AKT Document 1 Filed 05/29/20 Page 22 of 54 PageID #: 22



             Blum Naturals All Purpose Cleansing Wipes – Fragrance Free




                               Synthetic Ingredients:

                                  Decyl Glucoside
                                  Sodium Benzoate
                                      Glycerin




                                        22
Case 2:20-cv-02393-MKB-AKT Document 1 Filed 05/29/20 Page 23 of 54 PageID #: 23



              Blum Naturals All Purpose Cleansing Wipes – Citrus Scent




                               Synthetic Ingredients:

                                  Decyl Glucoside
                                  Sodium Benzoate
                                      Glycerin




                                        23
Case 2:20-cv-02393-MKB-AKT Document 1 Filed 05/29/20 Page 24 of 54 PageID #: 24



              Blum Naturals All Purpose Cleansing Wipes – Fresh Scent




                               Synthetic Ingredients:

                                 Decyl Glucoside
                                 Sodium Benzoate
                                     Glycerin




                                        24
Case 2:20-cv-02393-MKB-AKT Document 1 Filed 05/29/20 Page 25 of 54 PageID #: 25



               Blum Naturals Exfoliating Peeling Mask with Red Algae




                               Synthetic Ingredients:

                                 Cetearyl Alcohol
                               Glyceryl Stearate SE
                                 Sorbitan Olivate
                           Tocopheryl Acetate (Vitamin E)
                                  Benzyl Alcohol
                                   Benzoic Acid
                                    Citronellol
                                    Limonene
                                      Linalool




                                        25
Case 2:20-cv-02393-MKB-AKT Document 1 Filed 05/29/20 Page 26 of 54 PageID #: 26



         Blum Naturals Feminine Cleansing & Intimate Wipes – Fragrance Free




                               Synthetic Ingredients:

                                  Decyl Glucoside
                                    Lactic Acid
                                  Sodium Benzoate
                                      Glycerin




                                        26
Case 2:20-cv-02393-MKB-AKT Document 1 Filed 05/29/20 Page 27 of 54 PageID #: 27



        Blum Naturals Feminine Cleansing & Intimate Wipes – Light Fresh Scent




                                Synthetic Ingredients:

                                  Decyl Glucoside
                                    Lactic Acid
                                  Sodium Benzoate
                                      Glycerin




                                         27
Case 2:20-cv-02393-MKB-AKT Document 1 Filed 05/29/20 Page 28 of 54 PageID #: 28



        7.     Defendant’s representations that the Products are “Natural,” is false, misleading,

 and deceptive because the Products contain multiple ingredients that are, as explained below,

 synthetic.

         a.    Citric Acid is (2-hydroxy-propane-1, 2,3-tricarboxylic acid) is a synthetic

               substance. While the chemical’s name has the word “citric” in it, citric acid is no

               longer extracted from the citrus fruit but industrially manufactured by fermenting

               certain genetically mutant strains of the black mold fungus, Aspergillus niger.

         b.    Decyl Glucoside is a synthetic ingredient obtained by the condensation of decyl

               alcohol and glucose. 2

         c.    Sodium benzoate is a synthetic preservative.3 Sodium benzoate is produced by

               the neutralization of benzoic acid with sodium hydroxide, or by adding benzoic

               acid to a hot concentrated solution of sodium carbonate until effervescence ceases.

               The solution is then evaporated, cooled and allowed to crystalize or evaporate to

               dryness, and then granulated. It does not occur naturally.4 Sodium benzoate has

               been shown to cause DNA damage and chromosomal aberrations.5 When sodium

               benzoate combines with ascorbic acid (an ingredient common in many food

               products) the two substances can react to produce benzene, which is a highly toxic

               carcinogen.




 2
   http://www.newdirections.com.au/articles/images/Decyl-Glucoside-and-Other-Alkyl-
 Glucosides-as-Used-in-Cosmetics.pdf.
 3
   http://www.ewg.org/skindeep/ingredient/705989/SODIUM_BENZOATE/;
 http://www.fda.gov/ICECI/EnforcementActions/WarningLetters/2011/ucm274535.htm.
 4
   21 C.F.R. § 184.1733.
 5
   N. Zengin et al., The Evaluation of the Genotoxicity of Two Food Preservatives: Sodium
 Benzoate and Potassium Benzoate, FOOD AND CHEMICAL TOXICOLOGY 763, 764-68 (2011).
                                                 28
Case 2:20-cv-02393-MKB-AKT Document 1 Filed 05/29/20 Page 29 of 54 PageID #: 29



         d.    Tocopheryl Acetate is a synthetic, inert ingredient used pre and post-harvest as an

               ingredient in pesticide formulations applied to growing crops or to raw agricultural

               commodities after harvest. See 40 C.F.R. § 180.910.

         e.    Caprylic/Capric Triglyceride is the chemical name for octanoic acid. It is

               commercially prepared by oxidation of n -octanol or by fermentation and fractional

               distillation of the volatile fatty acids present in coconut oil.    See 21 C.F.R.

               § 184.1025.

         f.    Stearic Acid (Glyceryl Stearate) is a mixture of variable proportions of glyceryl

               monostearate, glyceryl monopalmitate, and glyceryl esters of fatty acids present in

               commercial stearic acid. It is recognized by federal regulations as synthetic. See 7

               C.F.R. § 205.605(b).

         g.    Cetyl Alcohol/Cetearyl Alcohol is a synthetic flavoring substance and adjuvant.

               See 21 C.F.R. § 172.515.

         h.    Coco Glucoside is a synthetic ingredient obtained by the condensation of glucose

               and coconut alcohol.6

         i.    Benzyl Alcohol is a synthetic ingredient used as a solvent and preservative; has

               been associated with contact allergies.7

         j.    Glyceryl Oleate is a mixture of monoglycerides. It is used primarily as an

               emulsifier in cosmetic products. 8




 6
   http://www.newdirections.com.au/articles/images/Decyl-Glucoside-and-Other-Alkyl-
 Glucosides-as-Used-in-Cosmetics.pdf.
 7
   http://www.ewg.org/skindeep/ingredient/700697/BENZYL_ALCOHOL/.
 8
   http://www.beauty-review.nl/wp-content/uploads/2014/07/Final-Report-on-the-Safety-
 Assessment-of-Glyceryl-Oleate.pdf.
                                               29
Case 2:20-cv-02393-MKB-AKT Document 1 Filed 05/29/20 Page 30 of 54 PageID #: 30



         k.    Benzoic Acid is synthetic. It is manufactured by treating molten phthalic anhydride

               with steam in the presence of a zinc oxide catalyst, by the hydrolysis of

               benzotrichloride, or by the oxidation of toluene with nitric acid or sodium

               bichromate or with air in the presence of a transition metal salt catalyst. See 21

               C.F.R. § 184.1021.

         l.    Linalool is a synthetic substance and adjuvant. See 21 C.F.R. § 182.60.

         m.    Limonene is a synthetic substance and adjuvant. See 21 C.F.R. § 182.60.

         n.    Geraniol is a synthetic substance and adjuvant. See 21 C.F.R. § 182.60.

         o.    Benzyl Benzoate is a synthetic substance and adjuvant. See 21 C.F.R. § 172.515.

         p.    Citral is a synthetic substance and adjuvant. See 21 C.F.R. § 182.60.

         q.    Citronellol is a synthetic substance and adjuvant. See 21 C.F.R. § 172.515.

         r.    Xanthan Gum is a polysaccharide derived from the fermentation of sugars by

               anthomonas campeseri bacterium and purification using isopropyl alcohol. It is

               listed as a synthetic ingredient by federal regulation and is typically used as a

               thickening or stabilizing agent in beverages and as emulsifiers in salad dressings.

               See 7 C.F.R. § 205.605(b). A 2012 article in the Journal of Pediatrics noted that

               the U.S. Food & Drug Administration issued warnings that products containing

               xanthan gum have been linked to illness and death in infants.9

         s.    Xylitol is a synthetic ingredient. It is in fact is a sweetening agent derived from the

               crushed fibers of sugar cane in birch wood and/or corn through a harsh multi-step

               chemical reaction that involves the use of sulfuric acid, calcium oxide, phosphoric



 9
  Jennifer Beal, MPH et al., Late Onset Necrotizing Enterocolitis in Infants Following Use of a
 Xanthan Gum-Containing Thickening Agent, 161 THE JOURNAL OF PEDIATRICS 2, 354 (2012).
                                               30
Case 2:20-cv-02393-MKB-AKT Document 1 Filed 05/29/20 Page 31 of 54 PageID #: 31



               acid and active charcoal. Typical production of xylitol begins from a plant product

               xylan, which is hydrolyzed into xylose and catalytically hydrogenated into xylitol,

               thought a comprehensive chemical process. Moreover, commercial production of

               xylitol often requires the use of genetically modified corn, which cannot be

               described as natural.

         t.    Propanediol also known as Propylene Glycol (1,2-propanediol) is manufactured

               by treating propylene with chlorinated water to form the chlorohydrin which is

               converted to the glycol by treatment with sodium carbonate solution. It is also

               prepared by heating glycerol with sodium hydroxide. See 21 C.F.R. § 184.1666.

         u.    Sorbitan Olivate is synthetic, formed by the esterification of sorbitan with the wax

               obtained by partial hydrogenation of olive oil.

         v.    Potassium Sorbate is a synthetic preservative.10 See 21 C.F.R. § 582.3640. It is

               created by using potassium hydroxide (KOH) to neutralize sorbic acid (C6H8O2).

               The resulting potassium sorbate may be crystallized from aqueous ethanol. Studies

               have shown Potassium Sorbate to have genotoxic effects on humans and other

               mammals.11 It causes chromosomal aberrations in cells, which can trigger the

               development of cancer.12

         w.    Farnesol is a synthetic substance and adjuvant. See 21 C.F.R. § 172.515.

         x.    Lactic Acid is a federally-listed synthetic substance that is added to foods as a

               synthetic flavorant, acidity regulator, and preservative. See 21 C.F.R. § 172.515(b);



 10
    http://www.fda.gov/ICECI/EnforcementActions/WarningLetters/2011/ucm274535.htm.
 11
    Sevcan Mamur et al., Does Potassium Sorbate Induce Genotoxic or Mutagenic Effects in
 Lymphocytes?, TOXICOLOGY IN VITRO 790, 793 (2010).
 12
    Id.
                                              31
Case 2:20-cv-02393-MKB-AKT Document 1 Filed 05/29/20 Page 32 of 54 PageID #: 32



             see also Food Ingredients and Colors, E270, Current EU Approved Additives and

             their           E             Numbers,             http://www.food.gov.uk/policy

             advice/additivesbranch/enumberlist#anchor_3.       Although lactic acid exists

             naturally in some foods, it must be synthetically formulated for use as a food

             additive -- as is the case with the Products -- through commercial fermentation of

             carbohydrates or by using acetaldehyde and hydrogen cyanide to form lactronitrile,

             which is then chemically degraded via hydrolysis for form lactic acid. See 21

             C.F.R. § 184.1061(a).

       y.    Glycerin is a factory-produced texturizer that is created by complex processing. It

             is recognized by federal regulations as synthetic. See 7 C.F.R. § 205.605(b). It is

             commonly used as a filler and thickening agent. It requires multiple processing

             steps in an industrial environment to create Glycerin. Therefore, it cannot be

             described as “natural.” A technical evaluation report compiled by the USDA AMS

             Agricultural Analytics Division for the USDA National Organic Program explains

             that Glycerin is “produced by a hydrolysis of fats and oils” and is listed in the

             USDA Organic Program’s National List as a “synthetic nonagricultural

             (nonorganic) substance.” The same report lists several methods of producing

             Glycerin, each of which involve numerous steps that include the use of high

             temperatures and pressure and purification to get an end product.




                                             32
Case 2:20-cv-02393-MKB-AKT Document 1 Filed 05/29/20 Page 33 of 54 PageID #: 33



                 Processes for producing glycerin by hydrolysis of fats and oils13

  Lemmens Fryer’s Process                          Oil or fat is subjected in an autoclave to the
                                                   conjoint action of heat and pressure (about 100
                                                   PSI) in the presence of an emulsifying and
                                                   accelerating agent, e.g. zinc oxide or
                                                   hydroxide (sodium hydroxide can be
                                                   substituted) for about eight hours. The strong
                                                   solution of glycerin formed is withdrawn and
                                                   replaced by a quantity of hot, clean and
                                                   preferably distilled water equal to about one
                                                   third to one fourth of the weight of the original
                                                   charge of oil or fat and treatment continued for
                                                   an additional four hours. The dilute glycerin
                                                   obtained from the latter part of the process is
                                                   drawn off and used for the initial treatment of
                                                   the further charge of oil or fat.
  Budde and Robertson’s Process                    The oils or fats are heated and mechanically
                                                   agitated with water and sulphuric acid gas,
                                                   under pressure in a closed vessel or autoclave.
                                                   The advantage claimed for the process are that
                                                   the contents of the vessel are free from foreign
                                                   matter introduced by reagents and need no
                                                   purification; that the liberated glycerin is in the
                                                   form of a pure and concentrated solution; that
                                                   no permanent emulsion is formed and that the
                                                   fatty acids are not discolored.
  Ittner’s Process                                 Coconut oil is kept in an autoclave in the
                                                   presence of water at 70 atmospheres pressure
                                                   and 225-245oC temperature and split into fatty
                                                   acids and glycerin, both being soluble under
                                                   these conditions in water. The glycerin
                                                   solution separates in the bottom of the
                                                   autoclave. The aqueous solution contains at
                                                   the end of the splitting process more than 30
                                                   percent glycerin.
  Continuous High Pressure Hydrolysis              In this process a constant flow of fat is
                                                   maintained flowing upward through an


 13

 https://www.ams.usda.gov/sites/default/files/media/Glycerin%20Petition%20to%20remove%20
 TR%202013.pdf
                                               33
Case 2:20-cv-02393-MKB-AKT Document 1 Filed 05/29/20 Page 34 of 54 PageID #: 34



                                                     autoclave column tower against a downward
                                                     counterflow of water at a pressure of 600 PSI
                                                     maintained at temperature of 480-495oF.
                                                     Under these conditions, the fat is almost
                                                     completely miscible in water and the
                                                     hydrolysis take place in a very short time. The
                                                     liberated fatty acids, washed free of glycerin
                                                     by the downward percolating water, leave the
                                                     top of the column and pass through a flash tank
                                                     while the liberated glycerin dissolves in the
                                                     downward flow of water and is discharged
                                                     from the bottom of the tower into the sweet-
                                                     water storage tank.

        8.         Whether Defendant’s labeling of the Products as natural is deceptive is judged by

 whether it would deceive or mislead a reasonable person. To assist in ascertaining what a

 reasonable consumer believes the term natural means, one can look to the regulatory agencies for

 their guidance.

        9.         In 2013, the United States Department of Agriculture (“USDA”) issued a Draft

 Guidance Decision Tree for Classification of Materials as Synthetic or Nonsynthetic (Natural). In

 accordance with this decision tree, a substance is natural—as opposed to synthetic—if: (a) it is

 manufactured, produced, or extracted from a natural source (i.e. naturally occurring mineral or

 biological matter); (b) it has not undergone a chemical change (i.e. a process whereby a substance

 is transformed into one or more other distinct substances) so that it is chemically or structurally

 different than how it naturally occurs in the source material; or (c) the chemical change was created

 by a naturally occurring biological process such as composting, fermentation, or enzymatic

 digestion or by heating or burning biological matter. See Exhibit A.




                                                  34
Case 2:20-cv-02393-MKB-AKT Document 1 Filed 05/29/20 Page 35 of 54 PageID #: 35



        10.     Congress has defined “synthetic” to mean “a substance that is formulated or

 manufactured by a chemical process or by a process that chemically changes a substance extracted

 from naturally occurring plants, animals, or mineral sources.” 7 U.S.C. § 6502(21).

        11.     Consumers lack the meaningful ability to test or independently ascertain or verify

 whether a product is natural, especially at the point of sale. Ordinary consumers would not know

 the true nature of the ingredients merely by reading the ingredients label.

        12.     Discovering that the ingredients are not natural and are actually synthetic requires

 a scientific investigation and knowledge of chemistry beyond that of the average consumer. That

 is why, even though the ingredients listed above are identified on the back of the Products’

 packaging in the ingredients listed, the reasonable consumer would not understand – nor are they

 expected to understand - that these ingredients are synthetic.

        13.     Moreover, the reasonable consumer is not expected or required to scour the

 ingredients list on the back of the Products in order to confirm or debunk Defendant’s prominent

 claims, representations, and warranties that the Products are “Natural.”

        14.     Defendant did not disclose that the above listed ingredients are synthetic

 ingredients. A reasonable consumer understands Defendant’s “Natural” claims to mean that the

 Products are “Natural” and do not contain synthetic ingredients.

        15.     Defendant has thus violated, inter alia, NY General Business Law § 392-b by: (a)

 putting upon an article of merchandise, bottle, wrapper, package, label or other thing, containing

 or covering such an article, or with which such an article is intended to be sold, or is sold, a false

 description or other indication of or respecting the kind of such article or any part thereof; and (b)

 selling or offering for sale an article, which to its knowledge is falsely described or indicated upon



                                                  35
Case 2:20-cv-02393-MKB-AKT Document 1 Filed 05/29/20 Page 36 of 54 PageID #: 36



 any such package, or vessel containing the same, or label thereupon, in any of the particulars

 specified.

         16.   Consumers rely on label representations and information in making purchasing

 decisions.

         17.   The marketing of the Products as “Natural” in a prominent location on the labels of

 all of the Products, throughout the Class Period, evidences Defendant’s awareness that “Natural”

 claims are material to consumers.

         18.   Defendant’s deceptive representations and omissions are material in that a

 reasonable person would attach importance to such information and would be induced to act upon

 such information in making purchase decisions.

         19.   Plaintiff and the Class members reasonably relied to their detriment on Defendant’s

 misleading representations and omissions.

         20.   Defendant’s false, misleading, and deceptive misrepresentations and omissions are

 likely to continue to deceive and mislead reasonable consumers and the general public, as they

 have already deceived and misled Plaintiff and the Class members.

         21.   In making the false, misleading, and deceptive representations and omissions

 described herein, Defendant knew and intended that consumers would pay a premium for Products

 labeled as being “Natural” over comparable products not so labeled.

         22.   As an immediate, direct, and proximate result of Defendant’s false, misleading, and

 deceptive representations and omissions, Defendant injured Plaintiff and the Class members in

 that they:

         a.    Paid a sum of money for Products that were not what Defendant
               represented;


                                               36
Case 2:20-cv-02393-MKB-AKT Document 1 Filed 05/29/20 Page 37 of 54 PageID #: 37



        b.      Paid a premium price for Products that were not what Defendant
                represented;

        c.      Were deprived of the benefit of the bargain because the Products they
                purchased were different from what Defendant warranted; and

        d.      Were deprived of the benefit of the bargain because the Products they
                purchased had less value than what Defendant represented;

        23.     Had Defendant not made the false, misleading, and deceptive representations and

 omissions, Plaintiff and the Class members would not have been willing to pay the same amount

 for the Products they purchased.

        24.     Plaintiff and the Class members paid for Products that are “Natural” but received

 Products that are not “Natural.” The Products Plaintiff and the Class members received were worth

 less than the Products for which they paid.

        25.     Plaintiff and the Class members all paid money for the Products. However, Plaintiff

 and the Class members did not obtain the full value of the advertised Products due to Defendant’s

 misrepresentations and omissions. Plaintiff and the Class members purchased, purchased more of,

 and/or paid more for, the Products than they would have had they known the truth about the

 Products. Consequently, Plaintiff and the Class members have suffered injury in fact and lost

 money as a result of Defendant’s wrongful conduct.

                                  JURISDICTION AND VENUE

        26.     The Court has jurisdiction over Plaintiff’s claims under the Class Action Fairness

 Act, 28 U.S.C. § 1332(d)(2), because (a) there are 100 or more Class members, (b) at least one

 Class member is a citizen of a state that is diverse from Defendant’s citizenship, and (c) the matter

 in controversy exceeds $5,000,000, exclusive of interest and costs.




                                                  37
Case 2:20-cv-02393-MKB-AKT Document 1 Filed 05/29/20 Page 38 of 54 PageID #: 38



        27.     This Court has personal jurisdiction over Defendant because Defendant’s principal

 place of business is located in, and it conducts substantial business in, this District.

        28.     Venue is proper because Plaintiff and many Class Members reside in the Eastern

 District of New York, and throughout the State of New York. A substantial part of the events or

 omissions giving rise to the classes’ claims occurred in this District.

                                               PARTIES

 Plaintiff

        29.     Plaintiff is an individual consumer who, at all times material hereto, was a citizen

 of Woodbury, New York. Plaintiff purchased the Blum Naturals Hand Cream with Jojoba Oil

 from Amazon.com during the Class Period. The packaging of the Products Plaintiff purchased

 contained the representation that they were “Natural.” Plaintiff believes that products that are

 labeled as “Natural” do not contain synthetic ingredients. Plaintiff believes a synthetic ingredient

 is formulated or manufactured by a chemical process or by a process that chemically changes a

 substance extracted from naturally occurring plant, animal, or mineral sources. If the Products

 actually are “Natural,” as represented on the Products’ label, Plaintiff would purchase the Products

 in the immediate future.

        30.     Had Defendant not made the false, misleading, and deceptive representation that

 the Products were “Natural,” Plaintiff would not have been willing to pay the same amount for the

 Products, and, consequently, would not have been willing to purchase the Products. Plaintiff

 purchased, purchased more of, and/or paid more for, the Products than he would have had he

 known the truth about the Products. The Products Plaintiff received were worth less than the

 Products for which he paid. Plaintiff was injured in fact and lost money as a result of Defendant’s

 improper conduct.

                                                   38
Case 2:20-cv-02393-MKB-AKT Document 1 Filed 05/29/20 Page 39 of 54 PageID #: 39



 Defendant

           31.   Defendant, Jean Pierre, Inc. is a corporation with its principal place of business in

 this district at 320 5th Ave, New York, NY 10001. Defendant manufactures, markets, advertises

 and distributes the Products throughout the United States. Defendant created and/or authorized

 the false, misleading and deceptive advertisements, packaging and labeling for the Products.

                                      CLASS ALLEGATIONS

           32.   Plaintiff brings this matter on behalf of himself and those similarly situated. As

 detailed at length in this Complaint, Defendant orchestrated deceptive marketing and labeling

 practices. Defendant’s customers were uniformly impacted by and exposed to this misconduct.

 Accordingly, this Complaint is perfectly situated for class-wide resolution, including injunctive

 relief.

           33.   The Class is defined as all consumers who purchased the Products anywhere in the

 United States during the Class Period (the “Class”).

           34.   Plaintiff also seeks certification, to the extent necessary or appropriate, of a subclass

 of individuals who purchased the Products in the State of New York at any time during the Class

 Period (the “New York Subclass”).

           35.   The Class and New York Subclass shall be referred to collectively throughout the

 Complaint as the Class.

           36.   The Class is properly brought and should be maintained as a class action under Rule

 23(a), satisfying the class action prerequisites of numerosity, commonality, typicality, and

 adequacy for the following reasons.




                                                    39
Case 2:20-cv-02393-MKB-AKT Document 1 Filed 05/29/20 Page 40 of 54 PageID #: 40



        37.    Numerosity: Class Members are so numerous that joinder of all members is

 impracticable. Plaintiff believes that there are thousands of consumers who are Class Members

 described above who have been damaged by Defendant’s deceptive and misleading practices.

        38.    Commonality: The questions of law and fact common to the Class Members which

 predominate over any questions which may affect individual Class Members include, but are not

 limited to:

        a.     Whether Defendant is responsible for the conduct alleged herein which was

               uniformly directed at all consumers who purchased the Products;

        b.     Whether Defendant’s misconduct set forth in this Complaint demonstrates that

               Defendant has engaged in unfair, fraudulent, or unlawful business practices with

               respect to the advertising, marketing, and sale of their Products;

        c.     Whether Defendant made false and/or misleading statements to the Class and the

               public concerning the contents of its Products;

        d.     Whether Defendant’s false and misleading statements concerning its Products were

               likely to deceive the public;

        e.     Whether Plaintiff and the Class are entitled to injunctive relief; and

        f.     Whether Plaintiff and the Class are entitled to money damages under the same

               causes of action as the other Class Members.

        39.    Typicality: Plaintiff is a member of the Class. Plaintiff’s claims are typical of the

 claims of each Class Member in that every member of the Class was susceptible to the same

 deceptive, misleading conduct and purchased Defendant’s Products. Plaintiff is entitled to relief

 under the same causes of action as the other Class Members.



                                                40
Case 2:20-cv-02393-MKB-AKT Document 1 Filed 05/29/20 Page 41 of 54 PageID #: 41



        40.     Adequacy: Plaintiff is an adequate Class representative because his interests do not

 conflict with the interests of the Class Members he seeks to represent; his consumer fraud claims

 are common to all members of the Class and he has a strong interest in vindicating his rights; he

 has retained counsel competent and experienced in complex class action litigation and they intend

 to vigorously prosecute this action.

        41.     Predominance: Pursuant to Rule 23(b)(3), common issues of law and fact identified

 above predominate over any other questions affecting only individual members of the Class. The

 Class issues fully predominate over any individual issue because no inquiry into individual conduct

 is necessary; all that is required is a narrow focus on Defendant’s deceptive and misleading

 marketing and labeling practices.

        42.     Superiority: A class action is superior to the other available methods for the fair

 and efficient adjudication of this controversy because:

        a.      The joinder of thousands of individual Class Members is impracticable,

                cumbersome, unduly burdensome, and a waste of judicial and/or litigation

                resources;

        b.      The individual claims of the Class Members may be relatively modest compared

                with the expense of litigating the claim, thereby making it impracticable, unduly

                burdensome, and expensive—if not totally impossible—to justify individual

                actions;

        c.      When Defendant’s liability has been adjudicated, all Class Members’ claims can

                be determined by the Court and administered efficiently in a manner far less

                burdensome and expensive than if it were attempted through filing, discovery, and

                trial of all individual cases;

                                                 41
Case 2:20-cv-02393-MKB-AKT Document 1 Filed 05/29/20 Page 42 of 54 PageID #: 42



        d.      This class action will promote orderly, efficient, expeditious, and appropriate

                adjudication and administration of Class claims;

        e.      Plaintiff knows of no difficulty to be encountered in the management of this action

                that would preclude its maintenance as a class action;

        f.      This class action will assure uniformity of decisions among Class Members;

        g.      The Class is readily definable and prosecution of this action as a class action will

                eliminate the possibility of repetitious litigation;

        h.      Class Members’ interests in individually controlling the prosecution of separate

                actions is outweighed by their interest in efficient resolution by single class action;

                and

        i.      It would be desirable to concentrate in this single venue the litigation of all plaintiffs

                who were induced by Defendant’s uniform false advertising to purchase its

                Products as “Natural.”

        43.     Accordingly, this Class is properly brought and should be maintained as a class

 action under Rule 23(b)(3) because questions of law or fact common to Class Members

 predominate over any questions affecting only individual members, and because a class action is

 superior to other available methods for fairly and efficiently adjudicating this controversy.

                                  INJUNCTIVE CLASS RELIEF

        44.     Rules 23(b)(1) and (2) contemplate a class action for purposes of seeking class-

 wide injunctive relief. Here, Defendant has engaged in conduct resulting in misleading consumers

 about ingredients in its Products. Since Defendant’s conduct has been uniformly directed at all

 consumers in the United States, and the conduct continues presently, injunctive relief on a class-

 wide basis is a viable and suitable solution to remedy Defendant’s continuing misconduct. Plaintiff

                                                   42
Case 2:20-cv-02393-MKB-AKT Document 1 Filed 05/29/20 Page 43 of 54 PageID #: 43



 would purchase the Products again if the ingredients were changed so that they indeed were

 “Natural.”

        45.      The injunctive Class is properly brought and should be maintained as a class action

 under Rule 23(a), satisfying the class action prerequisites of numerosity, commonality, typicality,

 and adequacy because:

        a.       Numerosity: Individual joinder of the injunctive Class Members would be wholly

                 impracticable. Defendant’s Products have been purchased by thousands of people

                 throughout the United States;

        b.       Commonality: Questions of law and fact are common to members of the Class.

                 Defendant’s misconduct was uniformly directed at all consumers.          Thus, all

                 members of the Class have a common cause against Defendant to stop its

                 misleading conduct through an injunction. Since the issues presented by this

                 injunctive Class deal exclusively with Defendant’s misconduct, resolution of these

                 questions would necessarily be common to the entire Class. Moreover, there are

                 common questions of law and fact inherent in the resolution of the proposed

                 injunctive class, including, inter alia:

                i.       Resolution of the issues presented in the 23(b)(3) class;

               ii.       Whether members of the Class will continue to suffer harm by virtue of

                         Defendant’s deceptive product marketing and labeling; and

              iii.       Whether, on equitable grounds, Defendant should be prevented from

                         continuing to deceptively mislabel its Products as “Natural.”

        c.       Typicality: Plaintiff’s claims are typical of the claims of the injunctive Class

                 because his claims arise from the same course of conduct (i.e. Defendant’s

                                                   43
Case 2:20-cv-02393-MKB-AKT Document 1 Filed 05/29/20 Page 44 of 54 PageID #: 44



                deceptive and misleading marketing, labeling, and advertising practices). Plaintiff

                is a typical representative of the Class because, like all members of the injunctive

                Class, he purchased Defendant’s Products which were sold unfairly and deceptively

                to consumers throughout the United States.

        d.      Adequacy: Plaintiff will fairly and adequately represent and protect the interests of

                the injunctive Class. His consumer protection claims are common to all members

                of the injunctive Class and he has a strong interest in vindicating his rights. In

                addition, Plaintiff and the Class are represented by counsel who is competent and

                experienced in both consumer protection and class action litigation.

        46.     The injunctive Class is properly brought and should be maintained as a class action

 under Rule 23(b)(2) because Plaintiff seeks injunctive relief on behalf of the Class Members on

 grounds generally applicable to the entire injunctive Class. Certification under Rule 23(b)(2) is

 appropriate because Defendant has acted or refused to act in a manner that applies generally to the

 injunctive Class (i.e. Defendant has marketed its Products using the same misleading and deceptive

 labeling to all of the Class Members). Any final injunctive relief or declaratory relief would benefit

 the entire injunctive Class as Defendant would be prevented from continuing its misleading and

 deceptive marketing practices and would be required to honestly disclose to consumers the nature

 of the contents of its Products. Plaintiff would purchase the Products again if the ingredients were

 changed so that they indeed are “Natural.”

                                 FIRST CAUSE OF ACTION
                         VIOLATION OF NEW YORK GBL § 349
                   (On Behalf of Plaintiff and New York Subclass Members)

        47.     Plaintiff repeats and realleges each and every allegation contained in all the

 foregoing paragraphs as if fully set forth herein.

                                                  44
Case 2:20-cv-02393-MKB-AKT Document 1 Filed 05/29/20 Page 45 of 54 PageID #: 45



        48.     New York General Business Law Section 349 (“GBL § 349”) declares unlawful

 “[d]eceptive acts or practices in the conduct of any business, trade, or commerce or in the

 furnishing of any service in this state.”

        49.     The conduct of Defendant alleged herein constitutes recurring, “unlawful”

 deceptive acts and practices in violation of GBL § 349, and as such, Plaintiff and the New York

 Subclass Members seek monetary damages and the entry of preliminary and permanent injunctive

 relief against Defendant, enjoining them from inaccurately describing, labeling, marketing, and

 promoting the Products.

        50.     There is no adequate remedy at law.

        51.     Defendant misleadingly, inaccurately, and deceptively present its Products to

 consumers.

        52.     Defendant’s improper consumer-oriented conduct—including labeling and

 advertising the Products as being “Natural”—is misleading in a material way in that it, inter alia,

 induced Plaintiff and the New York Subclass Members to purchase and pay a premium for

 Defendant’s Products and to use the Products when they otherwise would not have. Defendant

 made its untrue and/or misleading statements and representations willfully, wantonly, and with

 reckless disregard for the truth.

        53.     Plaintiff and the New York Subclass Members have been injured inasmuch as they

 paid a premium for products that were—contrary to Defendant’s representations— not “Natural.”

 Accordingly, Plaintiff and the New York Subclass Members received less than what they

 bargained and/or paid for.




                                                 45
Case 2:20-cv-02393-MKB-AKT Document 1 Filed 05/29/20 Page 46 of 54 PageID #: 46



         54.    Defendant’s advertising and Products’ packaging and labeling induced Plaintiff and

 the New York Subclass Members to buy Defendant’s Products and to pay a premium price for

 them.

         55.    Defendant’s deceptive and misleading practices constitute a deceptive act and

 practice in the conduct of business in violation of New York General Business Law §349(a) and

 Plaintiff and the New York Subclass Members have been damaged thereby.

         56.    As a result of Defendant’s recurring, “unlawful” deceptive acts and practices,

 Plaintiff and the New York Subclass Members are entitled to monetary, compensatory, treble and

 punitive damages, injunctive relief, restitution and disgorgement of all moneys obtained by means

 of Defendant’s unlawful conduct, interest, and attorneys’ fees and costs.

                               SECOND CAUSE OF ACTION
                         VIOLATION OF NEW YORK GBL § 350
                 (On Behalf of Plaintiff and the New York Subclass Members)

         57.    Plaintiff repeats and realleges each and every allegation contained in all the

 foregoing paragraphs as if fully set forth herein.

         58.    N.Y. Gen. Bus. Law § 350 provides, in part, as follows:

                False advertising in the conduct of any business, trade or commerce or in the
                furnishing of any service in this state is hereby declared unlawful.

         59.    N.Y. Gen. Bus. Law § 350a(1) provides, in part, as follows:

                The term ‘false advertising, including labeling, of a commodity, or of the kind,
                character, terms or conditions of any employment opportunity if such advertising
                is misleading in a material respect. In determining whether any advertising is
                misleading, there shall be taken into account (among other things) not only
                representations made by statement, word, design, device, sound or any combination
                thereof, but also the extent to which the advertising fails to reveal facts material in
                the light of such representations with respect to the commodity or employment to
                which the advertising relates under the conditions proscribed in said advertisement,
                or under such conditions as are customary or usual . . . .


                                                  46
Case 2:20-cv-02393-MKB-AKT Document 1 Filed 05/29/20 Page 47 of 54 PageID #: 47



        60.     Defendant’s labeling and advertisements contain untrue and materially misleading

 statements concerning Defendant’s Products inasmuch as they misrepresent that the Products are

 “Natural.”

        61.     Plaintiff and the New York Subclass Members have been injured inasmuch as they

 relied upon the labeling, packaging and advertising and paid a premium for the Products which

 were—contrary to Defendant’s representations—not “Natural.” Accordingly, Plaintiff and the

 New York Subclass Members received less than what they bargained and/or paid for.

        62.     Defendant’s advertising, packaging and products’ labeling induced Plaintiff and the

 New York Subclass Members to buy Defendant’s Products.

        63.     Defendant made its untrue and/or misleading statements and representations

 willfully, wantonly, and with reckless disregard for the truth.

        64.     Defendant’s conduct constitutes multiple, separate violations of N.Y. Gen. Bus.

 Law § 350.

        65.     Defendant made the material misrepresentations described in this Complaint in

 Defendant’s advertising, and on the Products’ packaging and labeling.

        66.     Defendant’s material misrepresentations were substantially uniform in content,

 presentation, and impact upon consumers at large. Moreover, all consumers purchasing the

 Products were and continue to be exposed to Defendant’s material misrepresentations.

        67.     As a result of Defendant’s recurring, “unlawful” deceptive acts and practices,

 Plaintiff and New York Subclass Members are entitled to monetary, compensatory, treble and

 punitive damages, injunctive relief, restitution and disgorgement of all moneys obtained by means

 of Defendant’s unlawful conduct, interest, and attorneys’ fees and costs.



                                                  47
Case 2:20-cv-02393-MKB-AKT Document 1 Filed 05/29/20 Page 48 of 54 PageID #: 48



                                 THIRD CAUSE OF ACTION
                             BREACH OF EXPRESS WARRANTY
                          (On Behalf of Plaintiff and All Class Members)

        68.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

 paragraphs as if fully set forth herein.

        69.     Defendant provided the Plaintiff and Class Members with an express warranty in

 the form of written affirmations of fact promising and representing that the Products are “Natural.”

        70.     The above affirmations of fact were not couched as “belief” or “opinion,” and were

 not “generalized statements of quality not capable of proof or disproof.”

        71.     These affirmations of fact became part of the basis for the bargain and were material

 to Plaintiff’s and Class Members’ transactions.

        72.     Plaintiff and Class Members reasonably relied upon Defendant’s affirmations of

 fact and justifiably acted in ignorance of the material facts omitted or concealed when they decided

 to buy Defendant’s Products.

        73.     Within a reasonable time after they knew or should have known of Defendant’s

 breach, Plaintiff, on behalf of himself and Class Members, placed Defendant on notice of its

 breach, giving Defendant an opportunity to cure its breach, which it refused to do.

        74.     Defendant breached the express warranty because the Products are not “Natural”

 because they contain synthetic ingredients.

        75.     Defendant thereby breached the following state warranty laws:

        a.      Code of Ala. § 7-2-313;

        b.      Alaska Stat. § 45.02.313;

        c.      A.R.S. § 47-2313;

        d.      A.C.A. § 4-2-313;
                                                   48
Case 2:20-cv-02393-MKB-AKT Document 1 Filed 05/29/20 Page 49 of 54 PageID #: 49



       e.    Cal. Comm. Code § 2313;

       f.    Colo. Rev. Stat. § 4-2-313;

       g.    Conn. Gen. Stat. § 42a-2-313;

       h.    6 Del. C. § 2-313;

       i.    D.C. Code § 28:2-313;

       j.    Fla. Stat. § 672.313;

       k.    O.C.G.A. § 11-2-313;

       l.    H.R.S. § 490:2-313;

       m.    Idaho Code § 28-2-313;

       n.    810 I.L.C.S. 5/2-313;

       o.    Ind. Code § 26-1-2-313;

       p.    Iowa Code § 554.2313;

       q.    K.S.A. § 84-2-313;

       r.    K.R.S. § 355.2-313;

       s.    11 M.R.S. § 2-313;

       t.    Md. Commercial Law Code Ann. § 2-313;

       u.    106 Mass. Gen. Laws Ann. § 2-313;

       v.    M.C.L.S. § 440.2313;

       w.    Minn. Stat. § 336.2-313;

       x.    Miss. Code Ann. § 75-2-313;

       y.    R.S. Mo. § 400.2-313;

       z.    Mont. Code Anno. § 30-2-313;

       aa.   Neb. Rev. Stat. § 2-313;

                                             49
Case 2:20-cv-02393-MKB-AKT Document 1 Filed 05/29/20 Page 50 of 54 PageID #: 50



       bb.   Nev. Rev. Stat. Ann. § 104.2313;

       cc.   R.S.A. 382-A:2-313;

       dd.   N.J. Stat. Ann. § 12A:2-313;

       ee.   N.M. Stat. Ann. § 55-2-313;

       ff.   N.Y. U.C.C. Law § 2-313;

       gg.   N.C. Gen. Stat. § 25-2-313;

       hh.   N.D. Cent. Code § 41-02-30;

       ii.   II. O.R.C. Ann. § 1302.26;

       jj.   12A Okl. St. § 2-313;

       kk.   Or. Rev. Stat. § 72-3130;

       ll.   13 Pa. Rev. Stat. § 72-3130;

       mm.   R.I. Gen. Laws § 6A-2-313;

       nn.   S.C. Code Ann. § 36-2-313;

       oo.   S.D. Codified Laws, § 57A-2-313;

       pp.   Tenn. Code Ann. § 47-2-313;

       qq.   Tex. Bus. & Com. Code § 2.313;

       rr.   Utah Code Ann. § 70A-2-313;

       ss.   9A V.S.A. § 2-313;

       tt.   Va. Code Ann. § 59.1-504.2;

       uu.   Wash. Rev. Code Ann. § 6A.2-313;

       vv.   W. Va. Code § 46-2-313;

       ww.   Wis. Stat. § 402.313;

       xx.   Wyo. Stat. § 34.1-2-313.

                                            50
Case 2:20-cv-02393-MKB-AKT Document 1 Filed 05/29/20 Page 51 of 54 PageID #: 51



        76.     As a direct and proximate result of Defendant’s breach of express warranty,

 Plaintiff and Class Members were damaged in the amount of the price they paid for the Products,

 in an amount to be proven at trial.

                                FOURTH CAUSE OF ACTION
                           VIOLATION OF THE MAGNUSON-MOSS
                           WARRANTY ACT, 15 U.S.C. § 2301 et seq.
                          (On Behalf of Plaintiff and All Class Members)

        77.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

 paragraphs as if fully set forth herein.

        78.     Plaintiff brings this claim individually and on behalf of all members of the Class.

 Upon certification, the Class will consist of more than 100 named Plaintiffs.

        79.     The Magnuson-Moss Warranty Act provides a federal remedy for consumers who

 have been damaged by the failure of a supplier or warrantor to comply with any obligation under

 a written warranty or warranty, or other various obligations established under the Magnuson-Moss

 Warranty Act, 15 U.S.C. § 2301 et seq.

        80.     The Products are “consumer products” within the meaning of the Magnuson-Moss

 Warranty Act, 15 U.S.C. § 2301(1).

        81.     Plaintiff and other members of the Class are “consumers” within the meaning of

 the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(3).

        82.     Defendant is a “supplier” and “warrantor” within the meaning of the Magnuson-

 Moss Warranty Act, 15 U.S.C. §§ 2301(4) & 2301(5).

        83.     Defendant represented in writing that the Products are “Natural.”

        84.     These statements were made in connection with the sale of the Products and relate

 to the nature of the Products and affirm and promise that the Products are as represented and defect

                                                 51
Case 2:20-cv-02393-MKB-AKT Document 1 Filed 05/29/20 Page 52 of 54 PageID #: 52



 free and, as such, are “written warranties” within the meaning of the Magnuson-Moss Warranty

 Act, 15 U.S.C. § 2301(6)(A).

          85.    As alleged herein, Defendant breached the written warranty by selling consumers

 Products that are not “Natural.”

          86.    The Products do not conform to the Defendant’s written warranty and therefore

 violate the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301 et seq. Consequently, Plaintiff and

 the other members of the Class have suffered injury and are entitled to damages in an amount to

 be proven at trial.

                                  FIFTH CAUSE OF ACTION
                         COMMON LAW UNJUST ENRICHMENT
                (On Behalf of Plaintiff and All Class Members in the Alternative)

          87.    Plaintiff repeats and realleges each and every allegation contained in the foregoing

 paragraphs as if fully set forth herein.

          88.    Plaintiff, on behalf of himself and consumers nationwide, bring a common law

 claim for unjust enrichment.

          89.    Defendant’s conduct violated, inter alia, state and federal law by manufacturing,

 advertising, marketing, and selling their Products while misrepresenting and omitting material

 facts.

          90.    Defendant’s unlawful conduct as described in this Complaint allowed Defendant to

 knowingly realize substantial revenues from selling their Products at the expense of, and to the

 detriment or impoverishment of, Plaintiff and Class Members, and to Defendant’s benefit and

 enrichment. Defendant has thereby violated fundamental principles of justice, equity, and good

 conscience.



                                                  52
Case 2:20-cv-02393-MKB-AKT Document 1 Filed 05/29/20 Page 53 of 54 PageID #: 53



        91.     Plaintiff and Class Members conferred significant financial benefits and paid

 substantial compensation to Defendant for the Products, which were not as Defendant represented

 them to be.

        92.     Under New York’s common law principles of unjust enrichment, it is inequitable

 for Defendant to retain the benefits conferred by Plaintiff’s and Class Members’ overpayments.

        93.     Plaintiff and Class Members seek disgorgement of all profits resulting from such

 overpayments and establishment of a constructive trust from which Plaintiff and Class Members

 may seek restitution.

                                         JURY DEMAND

        Plaintiff demands a trial by jury on all issues.

 WHEREFORE, Plaintiff, on behalf of himself and the Class, pray for judgment as follows:

        (a)     Declaring this action to be a proper class action and certifying Plaintiff as the

                representative of the Class under Rule 23 of the FRCP;

        (b)     Entering preliminary and permanent injunctive relief against Defendant, directing

                Defendant to correct their practices and to comply with consumer protection

                statutes nationwide, including New York consumer protection laws;

        (c)     Awarding monetary damages, including treble damages;

        (d)     Awarding punitive damages;

        (e)     Awarding Plaintiff and Class Members their costs and expenses incurred in this

                action, including reasonable allowance of fees for Plaintiff’s attorneys and experts,

                and reimbursement of Plaintiff’s expenses; and

        (f)     Granting such other and further relief as the Court may deem just and proper.



                                                  53
Case 2:20-cv-02393-MKB-AKT Document 1 Filed 05/29/20 Page 54 of 54 PageID #: 54



 Dated: May 29, 2020
                                                  THE SULTZER LAW GROUP P.C.

                                                    /s/ Jason P. Sultzer
                                           By: __________________________________
                                                                   Jason P. Sultzer, Esq.
                                                                      Joseph Lipari, Esq.
                                                                   Adam Gonnelli, Esq.
                                                        85 Civic Center Plaza, Suite 200
                                                               Poughkeepsie, NY 12601
                                                                    Tel: (845) 483-7100
                                                                    Fax: (888) 749-7747
                                                      sultzerj@thesultzerlawgroup.com

                                                                 Melissa S. Weiner
                                                           mweiner@pswlaw.com
                                                                  Joseph C. Bourne
                                                             jbourne@pswlaw.com
                                            PEARSON, SIMON & WARSHAW, LLP
                                                    800 LaSalle Avenue, Suite 2150
                                                     Minneapolis, Minnesota 55402
                                                        Telephone: (612) 389-0600
                                                         Facsimile: (612) 389-0610


                                                      Counsel for Plaintiff and the Class




                                      54
